                                              1
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

DAN CAPLINGER                             §
                                          §
VS.                                       §              CA No. 4:18-cv-04734
                                          §
BOSTON MUTUAL LIFE                        §
INSURANCE COMPANY and                     §
EMPLOYER FLEXIBLE HR, LLC                 §
HEALTH AND WELFARE PLAN                   §


       PLAINTIFF’S STIPULATION OF DISMISSAL WITH PREJUDICE


Because Defendant Boston Mutual Life Insurance Company reinstated Plaintiff Dan

Caplinger’s long term disability claim on administrative appeal on February 8, 2o19, and

the parties have settled any remaining claims in this matter, Plaintiff Dan Caplinger

hereby stipulates that this action is hereby dismissed with prejudice to the refiling of the

same pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. The filing of

a voluntary stipulation of dismissal pursuant to this Rule is effective immediately.

SmallBizPros, Inc. v. MacDonald, 618 SF.3d 458, 462-63 (5th Cir. 2010).

       Mr. Caplinger retains the right to file suit if his disability claim is denied at some

point in the future.

       Each party shall bear their own attorneys’ fees and costs.



                                          Respectfully submitted,
                                                                       araval@bergplummer.com
                                                                       2019.03.25 09:51:22
                                                                       -05'00'
                                          By:______________________________
                                               Amar Raval, TBA #24046682
                                               S.D. No. 619209
                                           2
                                               Berg Plummer Johnson & Raval LLP
                                               3700 Buffalo Speedway, Suite 1150
                                               Houston, TX 77098
                                               (713) 526-0200
                                               (832) 615-2665 (Fax)
                                               araval@bergplummer.com

                                               ATTORNEYS FOR PLAINTIFF


                           CERTIFICATE OF SERVICE

I hereby certify that on March 25, 2019, a true and correct copy of the foregoing
Stipulation of Dismissal Disclosure was served by hand delivery, certified mail, return
receipt requested, fax transmission, or by email to:


Andrew Jubinsky, Esq.
Nicole Munoz, Esq.
Figari + Davenport
901 Main St., Suite 3400
Dallas, TX 75202
Andrew.jubinsky@figdav.com
Nicole.munoz@figdav.com
                                                          araval@bergplummer.co
                                                          m
                                                          2019.03.25 09:51:32
                                                          -05'00'
                                        _______________________________
                                                 Amar Raval
